Order entered March 11, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00818-CV

                          ESTHER ATIGOGO, Appellant

                                          V.

                       TOWNS OF CHAPEL HILL, Appellee

                  On Appeal from the County Court at Law No. 7
                              Collin County, Texas
                      Trial Court Cause No. 007-03182-2021

                                       ORDER

         Before the Court is appellant’s March 9, 2022 fourth motion for an extension

of time to file her brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellant on March 9 filed as of the date of this

order.


                                               /s/   CRAIG SMITH
                                                     JUSTICE